DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 30, 2021 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities:
Claim 1 recites the limitation “the largest circumference” in lines 13-14.  It appears the claim should recite “the largest circumference of the refillable polyester container” in order to directly refer to the structure that the phrase “the largest circumference” refers to.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 4, 6, 8-10, 12, 14-15, 29, and 32-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation “wherein the first non-continuous, molded-in raised wear band divides a first upper surface and a first lower surface” in lines 11-12.  It is unclear if “a first upper surface” and “a first lower surface” is associated with the first wear band or if “a first upper surface” and “a first lower surface” is associated with the refillable polyester container.
Claim 1 recites the limitation “wherein the second molded-in raised wear band divides a second upper surface and a second lower surface” in lines 16-18.  It is unclear if “a second upper surface” and “ a second lower surface” is associated with the second raised wear band or if “a second upper surface” and a “second lower surface” is associated with the refillable polyester container.
Clarification is required.
Claims 4, 6, 8-10, 12, 14-15, 29, and 32-33 are rejected as being dependent on a rejected base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4, 6, 8, 10, 12, 14-15, 29, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Krasner US 2010/0313817 in view of Collette US 4,755,404, Schechter US 3,126,139, Yamamoto et al. US 2012/0325810, and French US 2010/0108703.
Regarding Claim 1, Krasner discloses a refillable drink container (canister 11) (‘817, Paragraph [0026]) comprising a plastic (polypropylene) (‘817, Paragraph [0029]) 
Krasner is silent regarding the container comprising a polyester composition.
Collette discloses a refillable container (‘404, Column 7, lines 1-12) for beverages (‘404, Column 4, lines 3-23) wherein the refillable container is made of polyester (‘404, Column 3, lines 51-55).
Both Krasner and Collette are directed towards the same field of endeavor of plastic based drink containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drink container of Krasner construct the drink container out of polyester as taught by Collette since the selection of a known material based on its suitability for its intended use supports a prima facie case of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  In the present instance, Collette teaches that polyester is a known material used in the construction of drink containers.
Further regarding Claim 1, Krasner modified with Collette is silent regarding the first raised wear band being non-continuous and is also silent regarding a second molded-in, raised wear band around the second largest circumference of the container wherein each first upper surface and first lower surface has circumferences smaller than the largest circumference wherein the second raised wear band divides a second upper surface and a second lower surface.
Schechter discloses a plastic drinking container (cup) (‘139, Column 1, lines 9-13) comprising a wear band (strip 16) around a circumference of the container (‘139, FIG. 2) (‘139, Column 4, lines 1-8).  The cup can take on any shape as determined by the form of the mold (‘139, Column 5, lines 1-9).  Yamamoto et al. discloses the same shape as shown in FIG. 1 of applicant’s drawings, i.e. Yamamoto et al. discloses a beverage container (‘810, Paragraphs [0002] and [0091]) made of a polyester composition (‘810, Paragraph [0016] and [0118]-[0119]) comprising a variable circumference in a plane perpendicular to an axis having a largest circumference in a first plane perpendicular to the axis at a first point along the axis and a second largest circumference in a second plane perpendicular to the axis at a second point along the axis since Yamamoto et al. teaches a container having a shape wherein the largest diameter is disposed in around a midpoint of the container (‘810, FIG. 2).   In the instance where the cup has a substantially cylindrical shape that slightly tapers from a larger diameter top to a slightly smaller diameter bottom, the wear band (top row of 
Both Krasner and Schechter are directed towards the same field of endeavor of plastic drinking cups comprising a wear band.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the continuous wear band of Krasner to be non-continuous as taught by the embodiment depicted in FIG. 2 of Schechter since the configuration of the claimed shape of the wear band is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed wear band was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Additionally, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the shape of the container of modified Krasner and construct the container with the claimed shape of a container having a largest In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Furthermore, it would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plastic drinking container of Krasner and incorporate a second raised wear band around the second largest circumference of the container as taught by Schechter to allow for multiple points on the cup where the user can hold the cup with the fingers on the insulated strips (‘139, Column 4, lines 16-23).  Additionally, the mere duplication of parts has no patentable significance unless a new and unexpected result is produced in view of In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960) (MPEP § 2144.04.VI.B.).
Further regarding Claim 1, Schechter discloses the insulating strips that read on the claimed first and second wear bands being made of a foamed plastic (‘139, Column 3, lines 8-13).  However, Krasner modified with Collette, Schechter, and Yamamoto is silent regarding the first and second wear bands being made of a polyester composition specifically.
French discloses that holding devices for beverage containers are known to be constructed of polyester, open cell foam, plastic, or other insulating materials (‘703, Paragraph [0003]).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the material from which the insulating strips that prima facie case of obviousness in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  In the present instance, French teaches that polyester is a known material used in the construction of insulating materials used for drink containers.
Further regarding Claim 1, the limitations regarding the first and second wear band being molded-in are product by process limitations.  Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process in view of  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (MPEP § 2113.I.).
Regarding Claim 4, Schechter discloses the first non-continuous wear band (top row of strips 16) comprising multiple individual geometric shapes wherein each individual geometric shape is rectangular or trapezoidal having four sides (‘139, FIG. 2) (‘139, Column 4, lines 1-8).  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the plastic drinking container and the wear band disposed thereon of Krasner and incorporate multiple individual rectangular shapes for the first non-continuous wear band as taught by Schechter since the configuration of the claimed wear band is a matter of choice which a person of ordinary skill in the art would In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).
Regarding Claim 6, Krasner discloses the wear band (plastic collar 14) substantially limiting wear of the container (canister 11) to the peripheral area of the wear band (plastic collar 14) (‘817, Paragraph [0020]).  The combination of Krasner modified with Collette, Schechter, and Yamamoto et al. teaches a first and second wear band (‘139, FIG. 2).  Furthermore, the presence of strips 16 of Schechter would necessarily limit wear of the first refillable polyester container to the peripheral area of the first wear band and the second wear band when contacting an identical second refillable polyester container since the combination of prior art teaches the claimed features of the claimed refillable polyester container.  When the prior art device is the same as a device described in the claims, it can be assumed the device will inherently perform the claimed process in view of In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986) (MPEP § 2112.02.I.).
Regarding Claims 8 and 33, Krasner modified with Collette and Schechter is silent regarding the first wear band and the second wear band independently having a width of from about 0.5 mm to about 50 mm or having a width of from about 0.5 mm to 9.5 mm.  However, limitations relating to the size of the wear band is not sufficient to patentably distinguish over the prior art in view of In re Rose,
Regarding Claim 10, Krasner discloses a screw threaded closure (removable screw cap 13) which is received by the threaded neck finish (‘817, Paragraphs [0019] and [0021]).
Regarding Claim 12, Collette discloses the polyester composition comprising a homopolymer of polyethylene terephthalate (PET) (‘404, Column 2, lines 37-40).
Both Krasner and Collette are directed towards the same field of endeavor of plastic based drink containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drink container of Krasner construct the drink container out of a homopolymer of polyethylene terephthalate (PET) as taught by Collette since the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  In the present instance, Collette teaches that a homopolymer of polyethylene terephthalate (PET) is a known material used in the construction of drink containers.
Regarding Claims 14 and 32, Collette discloses the container being a multilayer container (‘404, Column 7, lines 14-19) comprising a polyester composition (‘404, Column 3, lines 51-55).  Collette also discloses that polycarbonate is a known polymer used in the construction of drink containers (‘404, Column 1, lines 44-51).
Both Krasner and Collette are directed towards the same field of endeavor of plastic based drink containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drink container of Krasner construct the drink container out of polyester and polycarbonate as taught by Collette since the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  In the present instance, Collette teaches that polyester and polycarbonate is a known material used in the construction of multilayered drink containers.
Regarding Claim 15, Collette discloses the container comprising a polyester composition wherein the polyester composition comprises a homopolymer of polyethylene terephthalate (PET) (‘404, Column 2, lines 37-40).
Both Krasner and Collette are directed towards the same field of endeavor of plastic based drink containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drink container of Krasner construct the drink container out of a homopolymer of polyethylene terephthalate (PET) as taught by Collette since the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  In the present instance, Collette teaches that a homopolymer of polyethylene terephthalate (PET) is a known material used in the construction of drink containers.
Regarding Claim 29, Krasner discloses a packaged beverage (drink) packed in the refillable drink container (canister 11) (‘817, Paragraph [0026]).
Krasner is silent regarding the container comprising a polyester composition.
Collette discloses a refillable container (‘404, Column 7, lines 1-12) for beverages (‘404, Column 4, lines 3-23) wherein the refillable container is made of polyester (‘404, Column 3, lines 51-55).
Both Krasner and Collette are directed towards the same field of endeavor of plastic based drink containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the drink container of Krasner construct the multilayered drink container out of polyester as taught by Collette since the selection of a known material based on its suitability for its intended use supports a prima facie case of obviousness in view of Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) (MPEP § 2144.07).  In the present instance, Collette teaches that polyester is a known material used in the construction of drink containers.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Krasner US 2010/0313817 in view of Collette US 4,755,404, Schechter US 3,126,139, Yamamoto et al. US 2012/0325810, and French US 2010/0108703 as applied to claim 1 above in further view of DE 7907540 (see Information Disclosure Statement filed February 24, 2020).
It is noted that a formal Human Translation of DE 7907540 has been previously attached.  All citations with respect to DE 7907540 are with respect to the formal Human Translation.
Regarding Claim 8, the limitations “wherein the wear band has a width of from about 0.5 mm to about 50 mm” are rejected as enumerated above.  However, in the event that it can be shown that the size of the wear band is indeed significant, DE 7907540 discloses a drink container (‘540, Page 2, lines 4-5) comprising two wear bands (upper ring zone 6, lower ring zone 7) (‘540, Page 8, lines 1-4).  The wear bands (upper ring zone 6, lower ring zone 7) have a width of 10 mm to 20 mm (‘540, Page 5, 
Both Krasner and DE 7907540 are directed towards the same field of endeavor or drink containers having wear bands disposed thereon.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the size of the wear band of Krasner to have a width of 10 mm to 20 mm as taught by DE 7907540, which overlaps the claimed wear band width range of about 0.5 mm to about 50 mm, since a prima facie case of obviousness exists where the claimed ranges overlaps or lies inside ranges disclosed by the prior art in view of In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP § 2144.05.I.).  Additionally, the size of the wear band is dependent on the circumference of the container.  Since the container circumference is not claimed, the size of the wear band is an obvious variant over the prior art.
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krasner US 2010/0313817 in view of Collette US 4,755,404, Schechter US 3,126,139, Yamamoto et al. US 2012/0325810, and French US 2010/0108703 as applied to claim 1 above in further view of Quasters US 2009/0194561.
Regarding Claim 9, Krasner modified with Collette, Schechter, Yamamoto et al., and French is silent regarding the base of the refillable polyester container being a champagne base.
Quasters discloses a refillable drink container (‘561, Paragraph [0002]) made of polyester (‘561, Paragraphs [0013] and [0016]).  The base of the container is a champagne type base (‘561, Paragraph [0060]).
Both Krasner and Quasters are directed towards the same field of endeavor of refillable plastic drink containers.  It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the container base of Krasner and incorporate a champagne base as taught by Quasters since the configuration of the claimed base is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container base was significant in view of In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (MPEP § 2144.04.IV.B.).  Quasters teaches that champagne base was a known base shape in the construction of refillable drink containers.

Response to Arguments
Applicant's arguments filed June 30, 2021 have been fully considered but they are not persuasive.
Applicant argues on Page 8 of the Remarks that Examiner cites individual aspects of three other pieces of art to add in the material of the container, a second band, and the general shape of the bottle and alleges uses the conclusory argument that in the instance where the cup is a substantially cylindrical shape that slightly tapers from a larger diameter top to a slightly smaller diameter bottom the wear band would be disposed around the largest circumference of the container and a second raised wear band around the second largest circumference.  Applicant makes the statement that the application of the art constitutes impermissible hindsight.
Examiner notes that applicant has not specifically and distinctly pointed out the supposed errors of the office action.  Examiner has provided motivation for modifying 
Applicant argues on Page 8 of the Remarks that the art cited in the office action is non-analogous.  Applicant alleges that the office action does not establish why one of ordinary skill in the art would look to a novelty koozie of French, a synthetic resin hollow body of Yamamoto, or insulation art of Schechter to modify a pet water bottle of Krasner to arrive at a bottle with wear bands.
Examiner argues Krasner, French, Yamamoto et al., and Schechter are all directed towards the same field of endeavor of plastic beverage/drink containers.  The secondary references of French, Yamamoto et al., and Schechter are in the same field of analogous art of plastic beverage/drink containers of the primary reference of Krasner.  Therefore, this argument is not found persuasive.
Applicant argues on Pages 8-9 of the Remarks that French is not analogous art and that French’s polyester koozie is irrelevant to the claimed wear bands wherein the koozie of French has an attachment means such as a piece of hook and loop fastener attached to the outer surface.  Applicant continues that the person of ordinary skill seeking to provide a refillable bottle which is more resistant to scuffing by localizing bottle wear in a more controlled manner would have seen French as disclosing a novelty device for keeping a beverage secured to a surface.  Applicant continues there is no reason a skilled person would look to French regardless that French states that the koozie is made of polyester and alleges that French’s koozie wear band does not 
Examiner notes that any “wear band” necessarily divides a top and bottom surface.  It is noted that the claims do not specify the top and bottom surface to be associated with the container.  Nevertheless, a “wear band” possess a top surface that is adjacent a top surface of the container and the “wear band” also possess a bottom surface that is adjacent a bottom surface of the container wherein the “wear band” divides a top surface from a bottom surface of the container.  Additionally, the claims do not specify what constitutes a “wear band” and only require that the first wear band has an outer diameter greater than the outer diameter of the polyester container.  The holding device for beverage container wherein the holding device is made of polyester of French reads on the claim wear band being made of a polyester since the primary reference of Krasner teaches a wear band in the form of a plastic collar that is also disposed on an outer surface of the beverage container.  In response to applicant's argument that applicant provides wear bands of a refillable bottle which is more resistant to scuffing by localizing bottle wear in a more controlled manner, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  Additionally, Schechter is being relied upon to teach the limitations regarding adding multiple wear bands.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Therefore, these arguments are not found persuasive.
Applicant argues on Pages 9-11 of the Remarks that Yamamoto is not analogous art and the shape of Yamamoto’s resin sheathing body is irrelevant to the claimed wear band locations.  Applicant continues that Yamamoto discloses a method to protect an inner bottle from damage while maintaining transparency to simplify recycling and that the invention seeks to prove a refillable bottle which is resistant to scuffing by localizing bottle wear in a controlled manner and alleges there is no reason to look to Yamamoto regardless of the shape of the Yamamoto bottle.  Applicant contends that FIG. 1 of applicant’s drawings show a bottom portion of a bottle whereas Yamamoto discloses the full bottle.  Applicant argues that Yamamoto discloses the surface of the rounded shapes does not form any curve back outward to create a second largest diameter after the first largest diameter and that Yamamoto is rounded and ball like and that the shape of applicant’s bottle has a first and second largest diameter because the slope of the outer surface of the bottle reverses at both a first and a second largest diameter.  Applicant contends the Yamamoto does not discloses a first largest diameter and a second largest diameter.
Examiner maintains that Yamamoto et al. discloses the same shape as shown in FIG. 1 of applicant’s drawings, i.e. Yamamoto et al. discloses a beverage container (‘810, Paragraphs [0002] and [0091]) made of a polyester composition (‘810, Paragraph [0016] and [0118]-[0119]).  Krasner and Yamamoto et al. are both directed towards the same field of endeavor of beverage containers.  FIG. 2 of Yamamoto teaches a largest diameter that the midpoint of the sidewall of the beverage container.  Since the diameter 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278.  The examiner can normally be reached on M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/ERICSON M LACHICA/Examiner, Art Unit 1792